NO. 07-08-0032-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                     APRIL 8, 2008

                         ______________________________


                           GERALD BROWN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 362ND DISTRICT COURT OF DENTON COUNTY;

          NO. F-2007-0448-D; HONORABLE BRUCE MCFARLING, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Appellant, Gerald Brown, was convicted by a jury of theft, enhanced, and

punishment was assessed at sixteen years confinement. He filed a notice of appeal

challenging his conviction. The clerk’s record filed on April 1, 2008, contains the Trial

Court’s Certification of Defendant’s Right of Appeal. However, the certification is not
signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate

Procedure.1 Neither does the form comply with the Rule.2


       Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a proper Certification of Defendant’s Right of Appeal in compliance with Rule

25.2(d). Once properly completed and executed, the certification shall be included in a

supplemental clerk’s record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause

this supplemental clerk's record to be filed with the Clerk of this Court by May 23, 2008.

This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of

Appellate Procedure, of the defective certification. If a supplemental clerk’s record

containing a proper certification is not filed in accordance with this order, this matter will be

referred to the Court for dismissal. See Tex. R. App. P. 25.2(d).


       Also pending before this Court is the Court Reporter’s letter indicating that no action

has been taken regarding preparation of the Reporter’s Record because she has not

received a designation of record pursuant to Rule 34.6(b)(1) and arrangements for

payment have not been made as required by Rule 35.3(b)(3). A review of the Clerk’s



       1
       Effective September 1, 2007, Rule 25.2(d) was amended. Rule 25.2(d) now
requires that a defendant sign the certification and receive a copy. Additionally, the form
provides certain admonishments to a defendant not previously required.
       2
      The proper form for Certification of Defendant’s Right of Appeal is contained in
Appendix D to the 2008 Texas Rules of Appellate Procedure.

                                               2
Record reveals that a designation of record has been made. Appellant’s counsel is

ordered to certify to this Court, on or before April 28, 2008, whether satisfactory

arrangements for payment of the reporter’s fee have been made. Failure to comply with

the Court’s directive may result in the appeal being abated a second time and the cause

remanded to determine why Appellant is being deprived of a Reporter’s Record. See Tex.

R. App. P. 37.3(a)(2).


      It is so ordered.


                                              Per Curiam


Do not publish.




                                          3